     Case 2:18-cr-00308-RFB-DJA Document 69 Filed 04/07/21 Page 1 of 1



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7   UNITED STATES OF AMERICA,                            Case No. 2:18-cr-00308-RFB-DJA
 8                       Plaintiff,                                 ORDER TO MODIFY
                                                                  CONDITIONS OF RELEASE
 9           v.
10   MATTHEW RYAN ELY,
11                      Defendant.
12
13          On April 7, 2021, this court held a Status Conference Hearing in this case.
14          For the reasons stated at the hearing, IT IS ORDERED that Mr. Matthew Ryan’s
15   conditions of supervision be modified and imposed the following modifications to conditions of
16   supervision:
17
                    1. Substance Abuse Treatment – You must participate in an in-
18                     patient program. You must follow the rules and regulations of
                       each program up to 90 days. The probation officer will supervise
19                     your participation in the program. You must provide the
                       probation officer with access to all counseling and related health
20                     material during this in-patient treatment program.

21
                    2. GPS Location Monitoring - Stand Alone – Condition No. 3 is suspended.
22
                    3. HIPPA Waiver/Release – You must sign HIPPA Waivers/Releases for
23                     probation department.

24          The Court further Ordered that probation notify the Court once the in-patient treatment has
25   been completed to schedule a status conference hearing as to the next step of programing.
26          IT IS SO ORDERED this 7th day of April 7, 2021.
27                                                        ________________________________
28                                                        RICHARD F. BOULWARE, II
                                                          UNITED STATES DISTRICT JUDGE
